Citation Nr: 1019298	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for Airline Transport Pilot (ATP) 
Certificate - B737 Type Rating Program C1 flight training 
benefits under the Reserve Educational Assistance Program 
(REAP).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over 5 years of active 
duty service including from March 2003 to March 2004 and from 
October 2005 to December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Records show the Veteran began training in an ATP 
certification program in July 2004 without first obtaining a 
1st Class FAA Medical Certificate.


CONCLUSION OF LAW

The criteria for payment of ATP Certificate - B737 Type 
Rating Program C1 flight benefits for training beginning July 
22, 2004, have not been met.  38 U.S.C.A. § 1607 (West 2002 & 
Supp. 2009); 38 C.F.R. § 21.4235 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants of necessary information or 
evidence related to claims for education benefits.  
Regulations provide that, except when a claim cannot be 
substantiated because there is no legal basis for the claim 
or undisputed facts render the claimant ineligible for the 
claimed benefit, when a complete or substantially complete 
application for educational assistance is received VA will 
(i) notify the claimant of any information and evidence that 
is necessary to substantiate the claim; and (ii) inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will try to obtain for the claimant.  38 C.F.R. 
§ 21.1031(b) (2009).  In this case, the undisputed facts 
render the claimant ineligible for the claimed benefit.  
Although the Veteran was not provided adequate notice, based 
upon the evidence of record and applicable legal criteria the 
Board finds the error is harmless.

The appellant contends that he is entitled to payment of 
educational benefits for an Airline Transport Pilot 
Certificate - B737 Type Rating Program that he began in July 
2004.  The record shows he was released from active duty in 
March 2004 and that the character of his service was 
honorable.  His primary military specialty was C130 airlift 
pilot.  Records also show he was enrolled at K&S Aviation 
Service, Inc., for flight training in an Airline Transport 
Pilot Certificate - B737 Type Rating Program C1 on July 22, 
2004.  A 1st Class FAA Medical Certificate dated September 
30, 2004, was provided.  VA records show the Veteran's claim 
was denied because he did not have a valid 1st Class FAA 
Medical Certificate on the date training began.

In his April 2008 notice of disagreement the Veteran stated 
that on the day he started the training at issue he was 
informed by the school administrator that he might be 
eligible for VA benefits.  He stated he made a telephone call 
to VA during a class break and was informed that he did not 
qualify for VA assistance.  He reported that he did not have 
the required FAA 1st Class Medical Certificate during 
training because he was told he was ineligible for VA 
assistance.  

Chapter 1607, title 10, United States Code (Reserve 
Educational Assistance Program (REAP)) provides educational 
assistance to members of the reserve components called or 
ordered to active service in response to a war or national 
emergency declared by the President or the Congress, in 
recognition of the sacrifices that those members make in 
answering the call to duty.  The Department of Defense (DOD) 
and the Department of Homeland Security determine who is 
eligible for the benefits and VA administers the program and 
pays benefits from funds contributed by DOD to each member 
entitled to educational assistance.  10 U.S.C.A. §§ 16161, 
16162, 16163.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

Under VA law the pursuit of flight training may be approved 
for an individual entitled to educational assistance benefits 
if (1) such training is generally accepted as necessary for 
the attainment of a recognized vocational objective in the 
field of aviation; (2) the individual possesses a valid 
private pilot's license and meets the medical requirements 
necessary for a commercial pilot's license; and (3) the 
flight school courses meet Federal Aviation Administration 
(FAA) standards and are approved by the FAA and the State 
approving agency.  38 U.S.C.A. § 3034(d) (West 2002); 
38 C.F.R. § 21.4235 (2009).  

Regulations provide that a veteran or servicemember who is 
otherwise eligible to receive educational assistance must, 
except when enrolled in a ground instructor certification 
course or when pursuing flight training that leads to a 
standard college degree, meet these requirements (1) possess 
a valid private pilot certificate or higher pilot certificate 
such as a commercial pilot certificate; (2) if enrolled in a 
course other than an ATP course, hold a second-class medical 
certificate on the first day of training and, if that course 
began before October 1, 1998, hold that certificate 
continuously during training; and (3) if enrolled in an ATP 
certification course, hold a first-class medical certificate 
on the first day of training and, if that course began before 
October 1, 1998, hold that certificate continuously during 
training.  38 C.F.R. § 21.4235(a).  

Based upon the evidence of record, the Board finds the 
Veteran began training in an ATP certification program in 
July 2004 without first obtaining a 1st Class FAA Medical 
Certificate.  The evidence clearly demonstrates that the 
Veteran was enrolled in the ATP certification course at issue 
in July 2004 and that he did not hold a first-class medical 
certificate on the first day of training.  The Veteran, in 
fact, has stated that his first contact with VA about 
educational assistance occurred after he began training and 
during a class break.  The information provided to him during 
that call as described under the facts demonstrated appears 
to have been correct.  While it is unfortunate that the 
Veteran may have easily obtained a medical certificate before 
his training began, there is no apparent basis in VA law 
whereby the educational assistance requirement that a first-
class medical certificate be held on the first day of 
training when enrolled in an ATP certification course may be 
waived.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to payment for ATP Certificate - B737 Type Rating 
Program C1 flight training benefits under REAP is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


